Per Curiam. This claim arising out of the death of a law enforcement officer allegedly killed in the line of duty, seeks payment of compensation to the decedent’s widow, pursuant to the provisions of the “Law Enforcement Officers and Firemen Compensation Act,” (hereafter, the Act), Ill. Rev. Stat., Ch. 48, Sec. 281, et seq., 1975. The Court has carefully considered the application for benefits submitted on the form prescribed and furnished by the Attorney General; a written statement of the decedent’s supervising officer; and a report by the Illinois Attorney General’s office which substantiates matters set forth in the application. Based upon these documents and other evidence submitted at a hearing before the full Court on November 14, 1978, the Court finds that: 1. The Claimant, Edna Perisho, is the widow of the decedent, as stated in the application for benefits; and, in the absence of a designated beneficiary, Section 3 (a) of the Act provides that any award hereunder shall be paid to the surviving widow; 2. The decedent, Joseph Perisho, age 51, was a “Youth Supervisor (Grade) III,” and an employee of the State of Illinois Department of Corrections, on March 2,1976, at the Illinois Youth Center, Geneva, Illinois; 3. On said date, in uniform and during regularly assigned duty hours, Perisho was within the Youth Center, in the active performance of his duties, and responded to a call for assistance to restrain a female “student,” the “student” being an inmate and person subject to confinement within the Youth Center. The subject resisted, fighting, shoving, and kicking Perisho; and, immediately after handcuffing her, while trying to fasten the cuffs to the subject’s bed, Perisho collapsed with a heart attack. He died at the scene, without regaining consciousness, within ten minutes of the attack. The coroner’s certificate of death recites, “recent trombosis circumflex branch of left coronary artery, due to or as a consequence of, severe coronary atherosclerosis;” 4. Perisho was a “law enforcement officer;” his death resulted from the direct willful act of the confined subject as described; and he was killed in the line of duty as defined in Section 2(e) of the Act; 5. The proof submitted in support of this claim satisfies all of the requirements of the Act, and the claim is therefore compensable thereunder. It is hereby ordered that the sum of $20,000.00 be awarded to Edna Perisho, as widow of the deceased law enforcement officer, Joseph Perisho.